Citation Nr: 9913570	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  96-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
Subsequently, the veteran's case was transferred to the RO in 
St. Louis, Missouri.  The veteran served in active service 
from October 1983 to May 1986.

Additionally, in his February 1996 substantive appeal, the 
veteran requested an appeal hearing at a local VA office 
before a hearing officer.  As a result, the veteran's hearing 
was scheduled for March 26, 1996.  However, although the 
veteran's mailed hearing notice was not returned as 
undeliverable, he failed to appear for the hearing and there 
has been no further request by either the veteran or his 
representative to reschedule the hearing.  Therefore, the 
veteran's request for an appeal hearing at the RO will be 
considered withdrawn and the Board will proceed with its 
review of the case on the present record.  See 38 C.F.R. § 
20.702 (1998).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran currently suffers from a right knee disorder which is 
related a service connected disability, or which is otherwise 
related to his period of service.

2.  The evidence of record does not demonstrate that the 
veteran currently suffers from a bilateral ankle disorder 
which is related a service connected disability, or which is 
otherwise related to his period of service.


CONCLUSIONS OF LAW

1.  The veteran does not suffer from a right knee disorder 
which is proximately due to, is the result of, or was 
aggravated by a service related disability; or which was 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

2.  The veteran does not suffer from a bilateral ankle 
disorder which is proximately due to, is the result of, or 
was aggravated by a service related disability; or which was 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991). See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that the RO has sufficiently attempted to fully 
develop the facts relevant to this case.  Accordingly, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

In this regard, the Board observes that, pursuant to the 
Board's July 1997 remand, the veteran was scheduled for VA 
examinations on two separate occasions.  However, although 
the veteran's mailed examination notices were not returned as 
undeliverable, the veteran failed to appear to both scheduled 
examinations and there has been no request by either the 
veteran or his representative to reschedule the examinations 
following these scheduled appointments.  As to the veteran's 
failure to report to the VA examinations, the veteran is 
reminded that the VA's duty to assist him is not a one way 
street; the veteran also has an obligation to assist in the 
adjudication of his claims.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The veteran must be prepared to meet his 
obligations by cooperating with the VA's efforts to provide 
an adequate medical examination and by submitting to VA all 
medical evidence supporting his claim.  Olson v. Principi, 3 
Vet. App. 480 (1992).  Further, in the normal course of 
events, it is the burden of the appellant to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the VA to "turn up heaven and earth" to find 
him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Thus, the 
Board will adjudicate this case based on the evidence 
currently of record.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, disabilities which are found to be proximately due 
to or the result of a service connected disease or injury 
shall be service connected.  See 38 C.F.R. § 3.310 (1998). 

Furthermore, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") made clear that service 
connection may be granted when it is shown that the claimed 
disorder has been aggravated by a service-connected 
disability.  In such cases, according to the Court, a basis 
exists upon which to predicate a grant of entitlement to 
service connection on a secondary basis.  Thus, pursuant to 
38 U.S.C.A. § 1110 (West 1991), and 38 C.F.R. § 3.310(a) 
(1998), when aggravation of a veteran's nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability, but only that degree over and above 
the degree of disability existing prior to the aggravation. 
38 C.F.R. § 3.322 (1998).

Moreover, if a condition noted during service is not shown to 
be chronic, then continuity of symptomatology after service 
generally is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (1998).  The chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999) (distinguishing the factual circumstances in 
Falzone v. Brown, 8 Vet. App. 398 (1995), and Hampton v. 
Gober, 10 Vet. App. 481 (1997)).

II.  The Evidence.

With respect to the evidence of record, the veteran's service 
medical records include January 1984 notations indicating he 
reported he was pushed when running backwards and fell, as 
well as that he had right knee pain for three days following 
this incident.  However, upon examination, he had no swelling 
and had a range of motion within normal limits with slight 
tenderness to touch.  Additionally, July 1985 notations 
indicate the veteran was pushed from the back by another 
individual which caused him to fall and sustained some 
lacerations; however, after being evaluated, he had a full 
range of motion of the elbows and left knee.  Lastly, the 
records include February 1986 notations revealing the veteran 
was involved in a motor vehicle accident where a jeep turned 
on its side and the veteran was thrown from the vehicle to 
the side of the vehicle.  He complained of right wrist and 
bilateral leg pain, and incurred some abrasions.

As to the post service medical evidence, records from the VA 
Medical Center in Kansas City dated from January 1990 to 
March 1990 reveal the veteran was treated for various health 
problems including left knee pain, internal derangement of 
the left knee, and bone marrow myelodysplasia of the left 
knee.  However, these records do not contain any information 
regarding the etiology of the veteran's right knee or 
bilateral ankle disorders.

Finally, a September 1995 VA examination report notes the 
veteran reported being involved in a jeep accident during his 
service in which he injured his left knee, as well as 
reported having bilateral foot, knee and ankle pain.  Upon 
examination, the veteran had 100 degrees of flexion and 160 
of extension of the right knee; and normal rotation of the 
ankles, bilaterally.  Additionally, x-ray examinations of the 
ankles revealed he had a prominent bone protrusion in the 
antero-superior aspect of the left talus, which may be post 
traumatic sequelae, bone exostosis, or a congenital 
variation.  And, x-ray examinations of the knees showed he 
had no joint narrowing, articular irregularity, hypertrophic 
spurring, meniscal calcifications, or loose bodies.  The 
veteran was diagnosed with left knee pain with limited range 
of motion of both knees with a possible meniscal injury and 
limited range of motion.

III.  Right Knee Disorder.

With respect to the evidence of record, the law is clear that 
it is the Board's duty to assess the credibility and 
probative value of the evidence and, provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  In weighing the evidence 
available, the Board notes that the September 1995 VA 
examination report appears to link the veteran's limited 
range of motion of the right knee to a possible meniscal 
injury.  However, this examination fails to contain any 
indication that such meniscal injury was sustained during the 
veteran's 1986 in-service motor vehicle accident, or was 
otherwise sustained during the veteran's service.

Furthermore, the Board finds that the veteran has not 
submitted medical evidence showing that his current right 
knee problems are proximately due to, are the result of, or 
were aggravated by a service connected disability; or are 
otherwise related to his period of service.  And, even 
assuming that the veteran's right knee disorder is related to 
or was aggravated by his in-service motor vehicle accident 
and/or any in-service symptomatology, the veteran has failed 
to show, via competent medical evidence, that there is a link 
between his current right knee disorder, and his in-service 
accident and/or any in-service symptomatology, including any 
left knee symptomatology.  See Gonzales v. West, No. 95-1218 
(U.S. Vet. App. Jan. 20, 1998) (noting that in cases of in-
service aggravation, there must be competent evidence of a 
nexus between a current disorder and the in-service 
aggravation of that disorder); see Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ; see also Allen v. Brown, 7 Vet. 
App. 439 (1995).

Moreover, the Board notes that the medical evidence does not 
show that the veteran has had a continuity of right knee 
symptomatology since his discharge from service to the 
present.  See 38 C.F.R. § 3.303(b) (1998); see Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)); see also Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  As such, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a right knee disorder, and thus, his claim 
must be denied.  See 38 U.S.C.A. § 5107(a); 

IV.  Bilateral Ankle Disorder.

As previously mentioned, it is the Board's duty to assess the 
credibility and probative value of evidence, and may favor 
one medical opinion over another.  See Owens, supra.  In this 
regard, the September 1995 VA examination report also notes 
the veteran had a prominent bone protrusion in the antero-
superior aspect of the left talus which was characterized as 
possible post traumatic sequelae.  As such, this report 
appears to link the veteran's left talus protrusion to 
trauma; however, this examination does not contain any 
additional statements or comments indicating that such trauma 
was sustained during the veteran's 1986 in-service motor 
vehicle accident, or was otherwise sustained during his 
service.

Furthermore, the Board finds that the veteran has not 
submitted medical evidence showing that he currently suffers 
from a bilateral ankle disorder which is proximately due to, 
is the result of, or was aggravated by a service connected 
disability; or is otherwise related to his period of service.  
And, even assuming that the veteran's left talus protrusion 
is related to or was aggravated by his in-service motor 
vehicle accident and/or any in-service symptomatology, the 
veteran has failed to show, via competent medical evidence, 
that there is a link between his current left talus 
protrusion, and his in-service accident and/or any in-service 
symptomatology, including any left knee symptomatology.  See 
Gonzales v. West, No. 95-1218 (U.S. Vet. App. Jan. 20, 1998) 
(noting that in cases of in-service aggravation, there must 
be competent evidence of a nexus between a current disorder 
and the in-service aggravation of that disorder); see Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Allen v. 
Brown, 7 Vet. App. 439 (1995).

Moreover, the Board notes that the medical evidence does not 
show that the veteran has had any bilateral ankle 
symptomatology since his discharge from service to the 
present.  See 38 C.F.R. § 3.303(b) (1998); see Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)); see also Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  As such, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a bilateral ankle disorder, and thus, his 
claim must be denied.  See 38 U.S.C.A. § 5107(a); 

V.  Conclusion.

In arriving at this determination, the Board has considered 
the various written statements by the veteran and his 
representative.  However, as the veteran and his 
representative are lay persons not competent to offer an 
opinion requiring medical knowledge, such statements do not 
constitute medical evidence which would prove the existence 
of a service-related disability.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1995). 

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not for 
application in this case. 


ORDER

Service connection for a right knee disorder is denied.

Service connection for a bilateral ankle disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

